Citation Nr: 1422414	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  11-11 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1. Entitlement to service connection for a left wrist disability.

2. Entitlement to service connection for a back disability.

3. Entitlement to service connection for a right knee disability.

4. Entitlement to service connection for a bilateral hip disability, including as secondary to a right knee disability and a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1976 to November 1976.

This matter comes before the Board of Veterans' Appeals on appeal of a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In July 2012, a video-conference hearing was held at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the Veteran's VA claims folder.

The issues of entitlement to service connection for a left wrist disability and a bilateral hip disability have been decided below, while the remaining two claims are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have current pathology of the left wrist.

2.  The Veteran does not have current pathology of the hips.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left wrist disability are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  The criteria for service connection for a bilateral hip disability are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in a June 2009 letter, so prior to the initial adjudication of his claims.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  The Veteran's service treatment records (STRs) and identified private treatment records have been obtained and associated with the claims file.  A private treatment record dated March 4, 2003, indicates that the Veteran receives Supplemental Security Income (SSI) benefits for scoliosis.  The Board notes that SSI is a Federal income supplement program that differs from Social Security Administration (SSA) disability benefits.  VA's duty to assist requires that it seek the SSA's disability determination and the medical records underlying it for Social Security disability payments only when those records are relevant to the claim.  See Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010); see also Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992) (VA's duty to assist includes obtaining SSA decision and supporting medical records pertinent to the VA claim).  As the Veteran receives SSI for scoliosis, these records are not relevant to the claims for service connection for a left wrist and hip disorder.  Therefore, no additional development is required in this regard.

The Veteran was provided with a VA examination in March 2011 that contained a description of the history of the disabilities at issue and documented and considered the relevant medical facts and principles.  Thus, VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Veteran testified at a Board hearing in July 2012.  The hearing was adequate as the VLJ explained the issues on appeal and, through questioning, attempted to identify possible sources of any evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The VLJ specifically attempted to identify any additional pertinent records, including those that would show a current disability, by asking the Veteran if he ever had his wrist examined after service or had any type of diagnosis.  The Veteran's representative also questioned him about whether or not he ever had any treatment or diagnoses concerning his hips, and whether he was currently seeking treatment for his hips.  The Veteran replied in the negative as to these questions.  


II. Analysis 

Service connection means that a disability resulting from disease or injury was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Entitlement to service connection benefits is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the medical "nexus" requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); C.F.R. § 3.303(a).

Certain conditions, including arthritis, will be presumed to have been incurred in service if manifested to a compensable degree, generally meaning to at least 10-percent disabling, within one year after discharge from service.  This presumption; however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  In this case, the evidence does not show any arthritis diagnosis in service or in the year following discharge, thus the presumptive service connection is not applicable.

In order to grant a claim of entitlement to service connection for an alleged disability, VA must examine the evidence and determine whether the claim is supported or the evidence for and against it is in relative equipoise, meaning about evenly balanced, with the claimant prevailing in either event, or whether instead a preponderance of the evidence is against the claim, in which case the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, at 1376-77 (Fed. Cir. 2007).

With regard to medical opinions, the credibility and weight to be attached to a medical opinion are within the Board's province as finder of fact.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed on one opinion over another depending on factors such as reasoning employed and whether the examiner was informed of the relevant facts.  Nieves Rodriquez v. Peake, 22 Vet. App. 295 (2008).  Among the factors for assessing the probative value of a medical opinion are the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

The Veteran contends he has a left wrist disability related to his active service.  He also maintains that he has a bilateral hip disorder that was caused or aggravated by his right knee and back problems.  See 38 C.F.R. § 3.310.  

A review of his STRs shows that the Veteran injured his left wrist while playing football in service.  A fracture was original suspected, but x-rays showed "no significant abnormalities."  There were no complaints or findings pertaining to the hips.

A review of the Veteran's post service treatment records does not show any treatment for his left wrist or hips.  At a March 2011 VA examination, the Veteran reported aching pain on and off of the wrist, for which he takes over-the-counter pain medication as needed.  After physical examination, his left wrist and hips were determined clinically unremarkable, and no diagnoses were made.  Thereafter, May 2011 x-rays of the left wrist and hips were normal.

The Veteran's reported symptoms are not sufficient to establish a current disability of his left wrist and hips.  Pain and other symptoms do not in and of themselves constitute a disability for which service connection may be granted.  See Sanchez-Benitez, 13 Vet. App. at 285.  The Board accords more weight to the objective findings in the March 2011 examination report (and the May 2011 x-rays), which were made by a medical professional, than to the Veteran's statements in this regard, as the Veteran does not have a medical background or expertise.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

In the absence of a current left wrist disability and current bilateral hip disability during the pendency of this claim, service connection may not be established.  See Shedden, 381 F.3d at 1166-67 (holding that service connection requires, among other things, evidence of a current disability); Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (upholding VA's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes).

The preponderance of the evidence is against the Veteran's claims.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for a left wrist disability and a bilateral hip disability is denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for a left wrist disability is denied.

Entitlement to service connection for a bilateral hip disability is denied.


REMAND

The Board sincerely regrets the delay that inevitably will result from the remand of these remaining claims, but it is necessary to ensure there is a complete record and so the Veteran is afforded every possible consideration.

The Veteran contends he has a back disability and a right knee disability related to service.  The Veteran's STRs show he complained of a sore back and knees in June 1976, but no diagnosis was made at that time.  At a March 2011 VA examination, he reported knee pain "time to time" since service and current intermittent aching pain.  He complained of aching pains in his back since service that have progressively worsened, but he also stated that he could not recall the onset of his back pain.  In an opinion provided in March 2011, the VA examiner opined that as there was no documentation of chronicity of complaints and his current exam was clinically unremarkable, it was less likely than not that his current knee and back disabilities were related to his active service.  The examiner further explained that his back disability, diagnosed as a back strain, was secondary to obesity with resultant stiff joints.

However, x-rays from May 2011 showed findings of dextrorotoscoliosis with moderately advanced degenerative disc changes in the lower thoracic and lumbar spine and degenerative joint disease changes in the posterior facet joints most obvious at L4-L5-S1, as well as bipartite patella and early degenerative joint disease changes in the medial and patellofemoral compartments, but no acute abnormality.  Further, the Veteran testified during a July 2012 videoconference hearing that he was unable to afford treatment post-service as he was homeless.  Therefore, a new VA examination and opinion is needed that takes into consideration the x-ray findings and the Veteran's lay statements.

Also, during his hearing the Veteran testified that he received treatment for his back from Hunter Health Clinic in approximately 1997.  His records from that facility were only requested as far back as 1999, therefore attempts should be made to obtain earlier treatment records.

As noted above, the Veteran receives SSI benefits for his back disorder.  Efforts should be made to obtain records pertaining to his SSI benefits.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain any outstanding private treatment records, to include records from the Hunter Health Clinic dated from the 1990s through April 2005.

2.  Obtain copies of all documents or evidentiary material pertaining to the Veteran's receipt of SSI benefits.  If these records are not available, a negative reply must be provided.

3.  Thereafter, the Veteran should be afforded a VA examination for his right knee and back.  All indicated tests and studies are to be performed.  In conjunction with the examination, the claims folder must be made available to the examiner for review.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner should identify all right knee and back disabilities found to be present.

In regard to any diagnosed right knee or back disability, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the current disability had its clinical onset during active service or is related to any in-service disease, event, or injury.  In providing this opinion, the examiner should acknowledge the service treatment record dated in June 1976 showing complaints of back and knee pain and Veteran's assertions of ongoing symptoms since service, as well as his inability to seek medical attention in the intervening years due to homelessness.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

4.  Next, review the claims file and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

5.  Finally, after completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative with an SSOC and afford them the appropriate time period for a response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


